Citation Nr: 0713378	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-28 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1975.  The veteran's DD-214 reflected that he was an 
air passenger specialist and there were no indications of 
combat service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought on appeal.  

In his substantive appeal to the Board, received in August 
2004, the veteran requested a personal hearing.  In October 
2004, the veteran presented testimony at a personal hearing 
conducted at the Lincoln RO before a Decision Review Officer 
(DRO).  A transcript of this personal hearing is in the 
veteran's claims folder.


FINDINGS OF FACT

1.  The veteran was not found to have a left knee disorder on 
his official service entrance medical examination.

2.  The veteran had a left knee disorder that clearly and 
unmistakably existed prior to service and clearly and 
unmistakably did not permanently increase in severity during 
service.  


CONCLUSION OF LAW

The presumption of soundness is rebutted; the veteran's left 
knee disability existed prior to service and was not 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1111, 1113, 1153 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303, 
3.304, 3.306 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in November 2003, prior to 
the initial decision on the claim in March 2004.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the November 2003 VCAA notice letter, the RO informed the 
veteran of the information and evidence necessary to 
substantiate his claim for service connection.  Specifically, 
the RO stated that the evidence must show three things:

1.  You had an injury in military service or a disease that 
began in or was made worse during military service or an 
event in service causing injury or disease.

2.  You have a current physical or mental disability. 

3.  There is a relationship between your current disability 
and an injury, disease, or event in military service.  
Medical records or medical opinions usually show this 
relationship. 

Further, the RO informed the veteran that evidence was needed 
to show that his claimed left knee disability, which the 
veteran alleges was aggravated by military service, existed 
from military service to the present time.  

The notice letter described the information and evidence that 
VA would seek to provide including all records held by 
federal agencies, such as service medical records or other 
military records, and medical records at VA hospitals.  
Additionally, the letter noted that VA would make requests 
for private records or evidence necessary to support the 
claim.  

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide any medical reports he had in his 
possession.  In particular, the letter instructed the veteran 
to include the dates of military treatment during service, 
statements from persons who knew the veteran during service 
and who knew of any disability he had while on active duty, 
records and statements from service medical personnel, and 
employment physical examinations.  Additionally, the veteran 
was asked to submit medical evidence from hospitals, clinics, 
and private physicians of treatment since military service; 
pharmacy prescription records; and insurance examination 
reports.   

Although the VCAA notice letter did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the letter 
asked the veteran to submit any military medical records or 
any medical reports in his possession that pertained to his 
claim.  A VA Form 21-4142, Authorization and Consent to 
Release Information, was enclosed for the veteran to sign in 
order for VA to obtain any relevant treatment records on his 
behalf.  Further, the letter informed the veteran that he 
could submit documents in his possession that related to his 
disability during service that could substitute for service 
medical records, such as statements from military medical 
personnel, employment physical examinations, and medical 
evidence from hospitals, clinics, and private physicians by 
which or by whom he might have been treated after separation.  
The Board also finds it significant that the veteran 
submitted a statement in December 2003 indicating that he had 
no further medical evidence to submit.  

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns with 
regard to this matter have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
As noted above, because each of the four content requirements 
of the VCAA notice has been satisfied in this case, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for a left knee 
disability, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or the 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on the disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the veteran is not entitled to service connection for a left 
knee disability, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

The veteran's representative contends that information about 
the veteran's left knee disability that was provided to the 
examiner in the May 2004 opinion request was not 
representative of the left knee in service and that his June 
2004 VA examination was inadequate.  However, as will be 
discussed more thoroughly in the body of the decision, the 
Board finds that the information provided to the examiner was 
reflective of the pertinent evidence in the service medical 
records and that his reported findings on the June 2004 VA 
examination report were consistent with the service medical 
records.  The request noted that the available pertinent 
evidence consisted of the service medical records and that no 
private medical records had been submitted.  The examiner was 
asked to review all the evidence of record.  Additionally, it 
is not shown that the examination was in some way incorrectly 
prepared or that the VA examiner failed to address the 
clinical significance of the veteran's left knee disability.  
Further, during his October 2004 personal hearing the veteran 
reported that he felt his examination was thorough and 
professional.  As such, the Board finds that additional 
development by way of another examination would be redundant 
and unnecessary.

Therefore, the duty to assist the veteran has been satisfied.  
VA has provided the veteran and his representative with a SOC 
and SSOC, which informed them of the laws and regulations 
relevant to his claim.  All available service medical records 
and the post-service medical evidence, which the veteran 
identified as only the June 2004 VA examination, are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The transcript of the 
veteran's testimony that he presented at a personal hearing 
before a DRO in October 2004 has also been reviewed.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  


BACKGROUND

The veteran seeks service connection for a left knee 
disability.  In an October 2003 statement, the veteran claims 
that his left knee disorder was aggravated by service.  The 
veteran contends that he continued to have problems with this 
knee since his discharge.  Additionally, the veteran 
presented testimony at a personal hearing in October 2004 
that will be discussed below.

The veteran's February 1971 enlistment examination did not 
note any abnormal left knee findings on the clinical 
evaluation portion of the report.  On the February 1971 
enlistment report of medical history, the box next to 
"trick" or locked knee was checked and "earlier sprain 
left knee" was recorded in the summary section.  

A May 13, 1974 medical record indicated that the veteran fell 
off a truck from a high lift of approximately 20 feet and 
complained of a painful right heel and left hip.  An x-ray 
taken contemporaneously with the report was negative.  A 
superficial abrasion was noted over the left buttock but 
there was no other physical evidence of trauma and no 
neurological deficits were found.  Additionally, there was 
full range of motion.  There was no reference to any knee 
injury from the fall.  A May 23, 1974 orthopedic record 
indicated that the veteran complained of left knee 
instability and that he had a prior knee injury in 1969.  
Rotatory instability and a positive McMurry's test were 
noted.  There was no reference to any knee injury from the 
fall earlier in the month.  

On May 23, 1974, the veteran was given a physical profile for 
an unstable left knee and received an aerobics restriction 
until August 1974.  It was noted that the veteran was to 
report to the orthopedic clinic on June 3 and 10.  A June 3, 
1974 left knee arthrogram report revealed intact menisci and 
normal appearing cruciate ligaments.  It was recorded that 
there might have been a separation or small tear in the 
capsule but the examiner was not certain because of the 
confusion with the popliteus tendon.  The impression was 
probably a normal arthrogram.  A June 10, 1974 orthopedic 
treatment entry reported a negative arthrogram.  

The August 1975 separation examination did not note any 
abnormal left knee findings on the clinical evaluation 
portion of the report.  Swollen or painful joints, "trick" 
or locked left knee was written in the notes section of the 
report and on the attached report of medical history.  It was 
reported that the veteran injured his left knee in 1968 while 
playing football and was diagnosed with minor torn cartilage.  
No treatment was required at that time.  At separation, the 
veteran had infrequent swelling of the knee that was marked 
as "no change and not significant" and noted as existing 
prior to service.  

The veteran underwent a June 2004 VA examination for his left 
knee.  The following information, in relevant part, dated in 
May 2004 was provided to the examiner prior to the 
examination:

Requested opinion:  The veteran indicated he had a 
"trick or locked knee" prior to entering service. 
He indicates he hurt his knee in 1968 (Three years 
prior to service) while playing football. He also 
reports he was diagnosed with a torn cartilage. In 
May 23, 1974 (2 1/2 years after entering service) the 
veteran complained of his left knee being unstable. 
He was then put on aerobic restrictions. An 
arthrogram was completed on January 3, 1974 (please 
see the arthrogram in service records). Service 
medical records are silent for knee complaints 
until the separation examination shows he continues 
to have infrequent swelling of the knee. No private 
records were submitted indicating a knee condition 
since discharge.  

Please review all evidence of record and indicate 
if there is an increase in the left knee disability 
during service. If so, is this increase in 
disability due to the natural progression of the 
condition?

During the June 2004 VA examination, the veteran reported 
that he originally injured his left knee while playing 
football in 1968.  At the time of original injury in 1968, 
the veteran felt that his left knee locked up and he had a 
significant amount of pain and swelling.  After that, he had 
occasional episodes in which he felt that his knee would lock 
up and catch during cutting and pivoting type maneuvers.  The 
veteran had several incidents of knee problems between 1968 
and 1971, before he entered service.  While in service, he 
continued to have pain in the left knee mostly with pivoting 
and twisting activities that resulted in swelling and pain 
which lasted about a week.  The veteran sought medical care 
after a softball game in service.  An arthrogram was done.  
It was noted that the veteran primarily treated his knee with 
activity modification.  The veteran did wear a neoprene 
sleeve on occasion and reported that the pain was worst when 
he performed twisting or pivoting motions.  

The assessment was left knee pain with some slight 
instability indicating a possible old ACL sprain.  The 
veteran referred his pain back to prior to his service entry.  
It was noted that the veteran had additional exacerbations 
while in service but the examiner thought that they would 
have been present during daily activities and not specific to 
any duties he performed while in the service.  The examiner 
opined that the veteran's left knee pain and subtle 
instability was directly related to his left knee injury 
sustained while playing football prior to service, and that 
it was not permanently exacerbated by any work he did in the 
military.  The examiner noted that the veteran had occasional 
flares related to pivoting and twisting, but he had this 
before, during, and after service.  

During his October 2004 hearing, the veteran testified that 
during college in approximately 1968, he injured his left 
knee while playing football.  The veteran testified that 
before he entered service in 1971, his left knee occasionally 
flared and locked up and he had pain and swelling but he did 
not seek medical treatment for it.  The veteran stated that 
during his period of service in May 1974, he fell 
approximately 20 feet off a loading platform and landed feet 
first.  The veteran did not recall if he experienced left 
knee pain at the time.  Approximately ten days after the 
veteran fell off the loading platform and was taken to the 
hospital, the veteran was given an arthrogram and a profile 
for his left knee.  The veteran did not recall if he had 
other problems with his left knee until his discharge in 
1975.  Further, the veteran reported that he had problems 
with his left knee since his 1975 discharge but did not seek 
medical treatment from a doctor, nor could he locate any 
medical records indicating treatment for his left knee either 
prior or post service.  The veteran stated that he self-
treated his knee instead of seeking medical treatment.  The 
veteran noted that his left knee was aggravated mostly when 
he turned his leg and that prolonged standing and turning to 
the left while sorting mail during his job as a mail carrier 
caused pain.  The veteran's wife noted that the veteran 
complained about his left knee when he performed activities 
involving a twisting motion and self-treated it with wraps 
and ice.  


LAW 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  This presumption attaches only where there has been 
an induction examination in which the later-complained-of 
disability was not noted.  The term "noted" denotes only such 
conditions as are recorded in examination reports.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  In cases where the disease or injury at issue is 
not noted on the entrance examination, a two-pronged test is 
for consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the preexisting disease or injury 
was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  The law further provides that 
the burden to rebut the presumption and show no aggravation 
of a pre-existing disease or disorder during service lies 
with the government.  See, e.g., Cotant v. Principi, 17 Vet. 
App. 117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, after having 
determined the presence of a preexisting condition, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).  Temporary or intermittent flare-ups of symptoms of 
a preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].


ANALYSIS

The Board finds that the veteran is entitled to the 
presumption of soundness.  The February 1971 enlistment 
examination was absent for findings of an abnormal left knee 
and the veteran was found qualified for enlistment.  
Therefore, the presumption of soundness attaches and the 
burden to rebut the presumption has shifted to the 
government.  Cotant, 17 Vet. App. 117.

Turning to the first prong of the test, the Board finds 
evidence which constitutes clear and unmistakable evidence 
that a left knee injury existed prior to service.  Although 
the February 1971 enlistment examination was negative for 
findings of an abnormal left knee, a notation of an earlier 
left knee sprain was reported and the box next to "trick" 
or locked knee was checked on the February 1971 enlistment 
report of medical history.  When seeking treatment for his 
left knee in May 1974, the veteran stated that he injured his 
knee in 1969 prior to service.  Further, on both the August 
1975 separation examination and report of medical history, it 
was noted that the veteran injured his left knee prior to 
service in 1968 while playing football, which was three years 
prior to his service entrance in 1971.  The examiner noted 
"EPTS" which indicates that the disorder existed prior to 
service.



In addition, the veteran has acknowledged that he injured his 
left knee prior to service.  In this regard, he told the June 
2004 VA examiner that he originally injured his left knee 
while playing football in 1968, and he testified at his 
October 2004 hearing that he injured his left knee while 
playing football in college.  Further, the veteran's 
representative does not contend in the March 2007 informal 
hearing presentation that the veteran did not have a left 
knee injury prior to service.  Instead, the representative 
argues that the injury was aggravated during service.  Based 
on the aforemented evidence and the veteran's sworn 
testimony, the Board finds that there is clear and 
unmistakable evidence that the veteran had a left knee injury 
prior to service entrance in 1971.  

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the veteran's claimed left knee 
disorder clearly and unmistakably preexisted service.  The 
Board now turns to the second prong and must determine 
whether there is clear and unmistakable evidence that the 
veteran's pre-existing left knee injury was not aggravated by 
service.  To make this determination, the Board must consider 
the veteran's service medical records as well as evidence 
developed after service.  Although the Board acknowledges 
that the veteran did experience symptomatology during his 
period of service, the medical evidence of record does not 
indicate that the veteran's left knee disorder underwent a 
permanent increase in severity beyond the natural progression 
of the disability.  In this regard, the Board notes that the 
veteran received treatment for his left knee in May 1974 and 
June 1974 and was given a physical profile for an unstable 
left knee.  However, a June 1974 arthrogram was negative and 
the remainder of his service medical records are negative for 
any complaints, treatment, or diagnosis of a left knee 
disorder.  In fact, his August 1975 separation examination 
did not find any clinical abnormalities of the left knee.  
The examiner did indicate that the veteran had infrequent 
swelling of the left knee that existed prior to service, but 
commented that there had been no change and it was not 
considered significant.  



Further, the veteran did not seek treatment immediately 
following his separation from service or for many decades 
thereafter.  The only post-service medical evidence on 
record, and according to the veteran's October 2004 hearing 
testimony, the only post-service medical evidence in 
existence, is the June 2004 VA examination.  In addition, the 
June 2004 VA examiner noted that the veteran had 
exacerbations in service, but commented these would have been 
present during daily activities and were not specific to any 
duties that he performed during his period of service.  The 
examiner also stated that the veteran's left knee pain and 
subtle instability were directly related to his left knee 
injury sustained prior to service and that the injury was not 
permanently exacerbated by any work he did in the military.  

The Board does observe the veteran's contention that he 
injured his left knee when he fell off a truck in May 1974.  
However, his service medical records do not document any 
complaints, treatment, or diagnosis of a left knee disorder 
at that time.  In fact, the veteran only complained of a 
painful right heel and left hip at that time, and it was also 
noted that he had a superficial abrasion over his left 
buttock.  Further, on a contemporaneous May 23, 1974 
orthopedic report, the veteran complained of left knee 
instability that he related to the injury he sustained prior 
to service and he made no reference to injuring his knee 
during the fall earlier that month.  The Board finds it 
significant that there was no reference to the veteran's 
fall, which occurred ten days prior.  Additionally during his 
October 2004 hearing testimony, the veteran did not recall 
that he had any left knee pain after the fall.  In addition, 
and more significantly, the fact remains that there is no 
evidence showing a permanent increase in severity rather than 
an intermittent episode.  Indeed, the VA examiner in June 
2004, felt the veteran's knee problems were related to his 
pre-service injury and that it was not permanently 
exacerbated by any work he did in the military. 

In sum, after considering the evidence of record, the Board 
concludes that the evidence clearly and unmistakably shows no 
increase in disability during service.  Notably, after 
reviewing the medical evidence, the June 2004 VA orthopedic 



examiner opined that the flares that the veteran experienced 
when performing pivoting and twisting motions existed before, 
during, and after his service, were not sufficient evidence 
to show an increase in disability.  Although the veteran and 
his representative sincerely believe that his left knee 
symptoms show that his disability increased in severity 
during service, they, as laypeople, are not qualified to 
render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Based on the foregoing, the Board finds the veteran's claimed 
left knee disability clearly and unmistakably existed prior 
to service and that it clearly and unmistakably was not 
aggravated by service; thus, the presumption of soundness is 
therefore rebutted.  38 U.S.C.A. § 1111.  See also VAOPGCPREC 
03-2003 (July 16, 2003).  The Board finds further, that a 
discussion of whether the presumption of aggravation has been 
rebutted in this case under the provisions of 38 U.S.C.A. 
§ 1153 and 38 C.F.R. § 3.306(b) is unnecessary as the Board 
has found by clear and unmistakable evidence that the 
veteran's left knee disability was not aggravated by service 
in order to conclude that there was a preexisting disorder.  
VA's General Counsel found that such a finding would 
necessarily be sufficient to rebut the presumption of 
aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(b).  Id.  

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
evidence clearly and unmistakably weighs against the 
veteran's claim and therefore, the provisions of § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for a left knee disability is denied.




ORDER

Entitlement to service connection for a left knee disability 
is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


